Citation Nr: 1524564	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-00 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for CAD and assigned a 30 percent disability rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary prior to final adjudication, specifically for the purpose of affording the Veteran a new adequate examination of his CAD to assess all current manifestations of the disorder and its current level of severity.  The Board recognizes the Veteran's statements of record describing how he felt that the February 2012 VA examination was inadequate for rating purposes.  On his VA Form 9, the Veteran explained that he was not afforded an opportunity to complete a full stress test.  He also stated that previous fact assumptions by the AOJ have been incorrect in that he has never run on a treadmill; he has only walked.  Thus, VA must afford the Veteran a new, adequate VA examination for his service-connected CAD.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

While on remand, appropriate efforts should be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. Schedule the Veteran for a VA heart examination to determine the current severity of his CAD.  The examiner must review the claims file in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should conduct an exercise stress test and determine the level of metabolic equivalents (METs) at which dyspnea, fatigue, angina, dizziness, or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the Veteran's level of activity that results in dyspnea, fatigue, angina, dizziness, or syncope.  This estimation should also be expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow.  The examiner should determine whether the Veteran has had any episodes of acute congestive heart failure in the past year.  The examiner should also state whether the Veteran has left ventricular dysfunction and provide the ejection fraction. 

The medical rationale for all opinions expressed should be provided.  

3. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




